Exhibit 10.5

 

[1615 Lakeside Dr., Waukegan, IL]

 

PURCHASE AND SALE AGREEMENT

 

 

by and between

 

 

HUB MID-WEST LLC,

 

 

as Seller,

 

 

and

 

SENIOR HOUSING PROPERTIES TRUST,

 

 

as Purchaser

 

 

--------------------------------------------------------------------------------

 

September 20, 2011

 

--------------------------------------------------------------------------------


 

[1615 Lake Dr., Waukegan, IL]

 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINITIONS

1

 

 

 

SECTION 2.

PURCHASE AND SALE; CLOSING

3

2.1

Purchase and Sale

3

2.2

Closing

3

2.3

Purchase Price

3

 

 

 

SECTION 3.

TITLE, DILIGENCE MATERIALS, ETC.

4

3.1

Title

4

3.2

No Other Diligence

4

 

 

 

SECTION 4.

CONDITIONS TO THE PURCHASER’S OBLIGATION TO CLOSE

5

4.1

Closing Documents

5

4.2

Title Policy

6

4.3

Environmental Reliance Letters

6

4.4

Condition of Property

6

4.5

Other Conditions

6

 

 

 

SECTION 5.

CONDITIONS TO SELLER’S OBLIGATION TO CLOSE

6

5.1

Purchase Price

6

5.2

Closing Documents

7

5.3

Other Conditions

7

 

 

 

SECTION 6.

REPRESENTATIONS AND WARRANTIES OF SELLER

7

6.1

Status and Authority of the Seller

7

6.2

Action of the Seller

7

6.3

No Violations of Agreements

7

6.4

Litigation

7

6.5

Existing Leases, Etc.

8

6.6

Agreements, Etc.

9

6.7

Not a Foreign Person

9

 

 

 

SECTION 7.

REPRESENTATIONS AND WARRANTIES OF PURCHASER

10

7.1

Status and Authority of the Purchaser

10

7.2

Action of the Purchaser

10

7.3

No Violations of Agreements

11

7.4

Litigation

11

 

 

 

SECTION 8.

COVENANTS OF THE SELLER

11

8.1

Approval of Agreements

11

8.2

Operation of Property

12

8.3

Compliance with Laws, Etc.

12

8.4

Compliance with Agreements

12

8.5

Notice of Material Changes or Untrue Representations

12

8.6

Insurance

12

 

 

 

SECTION 9.

APPORTIONMENTS

12

 

--------------------------------------------------------------------------------


 

9.1

Real Property Apportionments

12

9.2

Closing Costs

15

 

 

 

SECTION 10.

DAMAGE TO OR CONDEMNATION OF PROPERTY

16

10.1

Casualty

16

10.2

Condemnation

16

10.3

Survival

17

 

 

 

SECTION 11.

DEFAULT

17

11.1

Default by the Seller

17

11.2

Default by the Purchaser

17

 

 

 

SECTION 12.

MISCELLANEOUS

17

12.1

Allocation of Liability

17

12.2

Brokers

18

12.3

Publicity

18

12.4

Notices

18

12.5

Waivers, Etc.

20

12.6

Assignment; Successors and Assigns

20

12.7

Severability

20

12.8

Counterparts Complete Agreement, Etc.

21

12.9

Performance on Business Days

21

12.10

Section and Other Headings

21

12.11

Time of Essence

21

12.12

Governing Law

21

12.13

Arbitration

21

12.14

Like Kind Exchange

25

12.15

Recording

25

12.16

Non-liability of Trustees of Purchaser

25

12.17

Waiver and Further Assurances

26

 

2

--------------------------------------------------------------------------------


 

[1615 Lake Dr., Waukegan, IL]

 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT is made as of September 20, 2011, by and
between HUB MID-WEST LLC, a Maryland limited liability company (the “Seller”),
and SENIOR HOUSING PROPERTIES TRUST, a Maryland real estate investment trust
(the “Purchaser”).

 

WITNESSETH:

 

WHEREAS, the Seller is the owner of the Property (this and other capitalized
terms used and not otherwise defined herein shall have the meanings given such
terms in Section 1); and

 

WHEREAS, the Seller wishes to sell to the Purchaser, and the Purchaser desires
to purchase from the Seller, the Property, subject to and upon the terms and
conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, the Seller and the Purchaser hereby agree as
follows:

 

SECTION 1.                                                    DEFINITIONS.

 

Capitalized terms used in this Agreement shall have the meanings set forth below
or in the section of this Agreement referred to below:

 

1.1                                 “Agreement”  shall mean this Purchase and
Sale Agreement, together with any exhibits and schedules attached hereto, as it
and they may be amended from time to time as herein provided.

 

1.2                                 “Business Day”  shall mean any day other
than a Saturday, Sunday or any other day on which banking institutions in The
Commonwealth of Massachusetts are authorized by law or executive action to
close.

 

1.3                                 “Closing”  shall have the meaning given such
term in Section 2.2.

 

1.4                                 “Closing Date”  shall have the meaning given
such term in Section 2.2.

 

1.5                                 “Existing Survey”  shall mean the existing
ALTA survey of the Property.

 

--------------------------------------------------------------------------------


 

1.6                                 “Existing Title Policy”  shall mean, the
existing title insurance policy for the Property.

 

1.7                                 “Improvements”  shall mean, the Seller’s
entire right, title and interest in and to the existing office buildings,
fixtures and other structures and improvements situated on, or affixed to, the
Land.

 

1.8                                 “Land”  shall mean, the Seller’s entire
right, title and interest in and to (a) the parcel(s) of land described in
Schedule A hereto, together with (b) all easements, rights of way, privileges,
licenses and appurtenances which the Seller may own with respect thereto.

 

1.9                                 “Leases”  shall mean the leases identified
in the Rent Roll and any other leases hereafter entered into in accordance with
the terms of this Agreement.

 

1.10                           “Other Property”  shall mean the Seller’s entire
right, title and interest in and to (a) all fixtures, machinery, systems,
equipment and items of personal property owned by the Seller and attached or
appurtenant to, located on and used in connection with the ownership, use,
operation or maintenance of the Land or Improvements, if any, and (b) all
intangible property owned by the Seller arising from or used in connection with
the ownership, use, operation or maintenance of the Land or Improvements, if
any.

 

1.11                           “Permitted Exceptions”  shall mean, collectively,
(a) liens for taxes, assessments and governmental charges not yet due and
payable or due and payable but not yet delinquent; (b) the Leases; (c) the
exceptions to title set forth in the Existing Title Policy; (d) all matters
shown on the Existing Survey, and (e) such other nonmonetary encumbrances with
respect to the Property as may be shown on the Update which are not objected to
by the Purchaser (or which are objected to, and subsequently waived, by the
Purchaser) in accordance with Section 3.1.

 

1.12                           “Property”  shall mean, collectively, all of the
Land, the Improvements and the Other Property.

 

1.13                           “Purchase Price”  shall mean Fourteen Million
Nine Hundred Seventy Nine Thousand Nine Hundred Dollars ($14,979,900).

 

2

--------------------------------------------------------------------------------


 

1.14                           “Purchaser”  shall have the meaning given such
term in the preambles to this Agreement, together with any permitted successors
and assigns.

 

1.15                           “Rent Roll”  shall mean Schedule B to this
Agreement.

 

1.16                           “Seller”  shall have the meaning given such term
in the preambles to this Agreement, together with any permitted successors and
assigns.

 

1.17                           “Title Company”  shall mean Stewart Title
Guaranty Company.

 

1.18                           “Update”  shall have the meaning given such term
in Section 3.1.

 

SECTION 2.                                                    PURCHASE AND SALE;
CLOSING.

 

2.1                                 Purchase and Sale.  In consideration of the
payment of the Purchase Price by the Purchaser to the Seller and for other good
and valuable consideration, the Seller hereby agrees to sell to the Purchaser,
and the Purchaser hereby agrees to purchase from the Seller, the Property for
the Purchase Price, subject to and in accordance with the terms and conditions
of this Agreement.

 

2.2                                 Closing.  The purchase and sale of the
Property shall be consummated at a closing (the “Closing”) to be held at the
offices of Sullivan & Worcester LLP, One Post Office Square, Boston,
Massachusetts, or at such other location as the Seller and the Purchaser may
agree, at 10:00 a.m., local time, on December 31, 2011, as the same may be
accelerated or extended by agreement of the parties (the “Closing Date”).

 

2.3                                 Purchase Price.

 

(a)                          At Closing, the Purchaser shall pay the Purchase
Price to the Seller, subject to adjustment as provided in Section 9.

 

(b)                         The Purchase Price, as adjusted as provided herein,
shall be payable by wire transfer of immediately available funds on the Closing
Date to an account or accounts to be designated by the Seller.

 

3

--------------------------------------------------------------------------------


 

SECTION 3.                                                    TITLE, DILIGENCE
MATERIALS, ETC.

 

3.1                                 Title.  Prior to the execution of this
Agreement, the Seller has delivered the Existing Title Policy and the Existing
Survey to the Purchaser.

 

Within ten (10) days after the execution hereof, the Purchaser shall order an
update to the Existing Title Policy (an “Update”) from the Title Company.  The
Purchaser shall deliver to the Seller a copy of the Update promptly upon receipt
thereof.  Promptly after receipt of the Update, but, in any event, prior to the
Closing Date, the Purchaser shall give the Seller written notice of any title
exceptions (other than Permitted Exceptions) set forth on the Update as to which
the Purchaser objects.  The Seller shall have the right, but not the obligation,
to attempt to remove, satisfy or otherwise cure any exceptions to title to which
the Purchaser so objects.  If, for any reason, in its sole discretion, the
Seller is unable or unwilling to take such actions as may be required to cause
such exceptions to be removed from the Update, the Seller shall give the
Purchaser notice thereof; it being understood and agreed that the failure of the
Seller to give prompt notice of objection shall be deemed an election by the
Seller not to remedy such matters.  If the Seller shall be unable or unwilling
to remove any title defects to which the Purchaser has so objected, the
Purchaser may elect (i) to terminate this Agreement or (ii) to consummate the
transactions contemplated hereby, notwithstanding such title defect, without any
abatement or reduction in the Purchase Price on account thereof (whereupon such
objected to exceptions or matters shall be deemed to be Permitted Exceptions). 
The Purchaser shall make any such election by written notice to the Seller given
on or prior to the fifth (5th) Business Day after the Seller’s notice of its
unwillingness or inability to cure (or deemed election not to cure) such defect
and time shall be of the essence with respect to the giving of such notice. 
Failure of the Purchaser to give such notice shall be deemed an election by the
Purchaser to proceed in accordance with clause (ii) above.

 

3.2                                 No Other Diligence.  The Purchaser
acknowledges that, except as provided in Section 3.1, (i) the Purchaser has had
the opportunity to fully investigate and inspect the physical and environmental
condition of the Property, and to review and analyze all title examinations,
surveys, environmental assessment reports, building evaluations, financial data
and other investigations and materials pertaining to the Property which the
Purchaser deems necessary to determine the feasibility of the Property and its
decision to acquire the Property, (ii) the Purchaser shall not be conducting any
further title

 

4

--------------------------------------------------------------------------------


 

examinations, surveys, environmental assessments, building evaluations,
financial analyses or other investigations with respect to the Property, and
(iii) the Purchaser shall not have any right to terminate this Agreement as a
result of any title examinations, surveys, environmental assessments, building
valuations, financial analyses or other investigations with respect to the
Property.

 

SECTION 4.                                                    CONDITIONS TO THE
PURCHASER’S OBLIGATION TO CLOSE.

 

The obligation of the Purchaser to acquire the Property shall be subject to the
satisfaction of the following conditions precedent on and as of the Closing
Date:

 

4.1                                 Closing Documents.  The Seller shall have
delivered, or cause to have been delivered, to the Purchaser the following:

 

(a)                          A good and sufficient deed in the form attached as
Schedule C hereto, with respect to the Property, in proper statutory form for
recording, duly executed and acknowledged by the Seller, conveying title to the
Property, free from all liens and encumbrances other than the Permitted
Exceptions;

 

(b)                         An assignment by the Seller and an assumption by the
Purchaser, in form and substance reasonably satisfactory to the Seller and the
Purchaser, duly executed and acknowledged by the Seller and the Purchaser, of
all of the Seller’s right, title and interest in, to and under the Leases and
all of the Seller’s right, title and interest, if any, in, to and under all
transferable licenses, contracts, permits and agreements affecting the Property;

 

(c)                          A bill of sale by the Seller, without warranty of
any kind, in form and substance reasonably satisfactory to the Seller and the
Purchaser, with respect to any personal property owned by the Seller, situated
at the Property and used exclusively by the Seller in connection with the
Property (it being understood and agreed that no portion of the Purchase Price
is allocated to personal property);

 

(d)                         To the extent the same are in the Seller’s
possession, original, fully executed copies of all material documents and
agreements, plans and specifications and contracts, licenses and permits
pertaining to the Property;

 

5

--------------------------------------------------------------------------------


 

(e)                          To the extent the same are in the Seller’s
possession, duly executed original copies of the Leases;

 

(f)                            A closing statement showing the Purchase Price,
apportionments and fees, and costs and expenses paid in connection with the
Closing; and

 

(g)                         Such other conveyance documents, certificates, deeds
and other instruments as the Purchaser, the Seller or the Title Company may
reasonably require and as are customary in like transactions in sales of
property in similar transactions.

 

4.2                                 Title Policy.  The Title Company shall be
prepared to issue, upon payment of the title premium at its regular rates, a
title policy in the amount of the Purchase Price, insuring title to the Property
is vested in the Purchaser or its designee or assignee, subject only to the
Permitted Exceptions, with such endorsements as shall be reasonably required by
the Purchaser.

 

4.3                                 Environmental Reliance Letters.  The
Purchaser shall have received a reliance letter, authorizing the Purchaser and
its designees and assignees to rely on the most recent environmental assessment
report prepared for the Property, in form and substance reasonably acceptable to
the Purchaser.

 

4.4                                 Condition of Property.  The Property shall
be in substantially the same physical condition as on the date of this
Agreement, ordinary wear and tear and, subject to Section 10.1, casualty
excepted.

 

4.5                                 Other Conditions.  All representations and
warranties of the Seller herein shall be true, correct and complete in all
material respects on and as of the Closing Date and the Seller shall have
performed in all material respects all covenants and obligations required to be
performed by the Seller on or before the Closing Date.

 

SECTION 5.                                                    CONDITIONS TO
SELLER’S OBLIGATION TO CLOSE.

 

The obligation of the Seller to convey the Property to the Purchaser is subject
to the satisfaction of the following conditions precedent on and as of the
Closing Date:

 

5.1                                 Purchase Price.  The Purchaser shall have
delivered to the Seller the Purchase Price payable hereunder, subject to the
adjustments set forth in Section 2.3, together with any closing costs to be paid
by the Purchaser under Section 9.2.

 

6

--------------------------------------------------------------------------------


 

5.2                                 Closing Documents.  The Purchaser shall have
delivered to the Seller duly executed and acknowledged counterparts of the
documents described in Section 4.1, where applicable.

 

5.3                                 Other Conditions.  All representations and
warranties of the Purchaser herein shall be true, correct and complete in all
material respects on and as of the Closing Date and the Purchaser shall have
performed in all material respects all covenants and obligations required to be
performed by the Purchaser on or before the Closing Date.

 

SECTION 6.                                                    REPRESENTATIONS
AND WARRANTIES OF SELLER.

 

To induce the Purchaser to enter into this Agreement, the Seller represents and
warrants to the Purchaser as follows:

 

6.1                                 Status and Authority of the Seller.  The
Seller is duly organized, validly existing and in good standing under the laws
of its state of organization or formation, and has all requisite power and
authority under its charter documents to enter into and perform its obligations
under this Agreement and to consummate the transactions contemplated hereby.

 

6.2                                 Action of the Seller.  The Seller has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement, and upon the execution and delivery of any document to be
delivered by the Seller on or prior to the Closing Date, this Agreement and such
document shall constitute the valid and binding obligation and agreement of the
Seller, enforceable against the Seller in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws of general application affecting the rights and
remedies of creditors.

 

6.3                                 No Violations of Agreements.  Neither the
execution, delivery or performance of this Agreement by the Seller, nor
compliance with the terms and provisions hereof, will result in any breach of
the terms, conditions or provisions of, or conflict with or constitute a default
under, or result in the creation of any lien, charge or encumbrance upon the
Property pursuant to the terms of any indenture, mortgage, deed of trust, note,
evidence of indebtedness or any other agreement or instrument by which the
Seller is bound.

 

6.4                                 Litigation.  To the Seller’s actual
knowledge, it has not received written notice that any investigation, action or
proceeding is pending or threatened, which (i) questions the

 

7

--------------------------------------------------------------------------------


 

validity of this Agreement or any action taken or to be taken pursuant hereto,
or (ii) involves condemnation or eminent domain proceedings against the Property
or any portion thereof.

 

6.5                                 Existing Leases, Etc.  Subject to Section
8.1, other than the Leases listed in the Rent Roll, the Seller has not entered
into a contract or agreement with respect to the occupancy of the Property that
will be binding on the Purchaser after the Closing.  To the Seller’s actual
knowledge: (a) the copies of the Leases heretofore delivered by the Seller to
the Purchaser are true, correct and complete copies thereof; and (b) such Leases
have not been amended except as evidenced by amendments similarly delivered and
constitute the entire agreement between the Seller and the tenants thereunder. 
Except as otherwise set forth in the Rent Roll or the Leases: (i) to the Seller’
actual knowledge, each of its Leases is in full force and effect on the terms
set forth therein; (ii) to the Seller’s actual knowledge, there are no uncured
defaults or circumstances which with the giving of notice, the passage of time
or both would constitute a default thereunder which would have a material
adverse effect on the business or operations of the Property; (iii) to the
Seller’s actual knowledge, each of its tenants is legally required to pay all
sums and perform all material obligations set forth therein without any ongoing
concessions, abatements, offsets, defenses or other basis for relief or
adjustment; (iv) to the Seller’s actual knowledge, none of its tenants has
asserted in writing or has any defense to, offsets or claims against, rent
payable by it or the performance of its other obligations under its Lease which
would have a material adverse effect on the on-going business or operations of
the Property; (v) the Seller has no outstanding obligation to provide any of its
tenants with an allowance to perform, or to perform at its own expense, any
tenant improvements; (vi) none of its tenants has prepaid any rent or other
charges relating to the post-Closing period; (vii) to the Seller’s actual
knowledge, none of its tenants has filed a petition in bankruptcy or for the
approval of a plan of reorganization or management under the Federal Bankruptcy
Code or under any other similar state law, or made an admission in writing as to
the relief therein provided, or otherwise become the subject of any proceeding
under any federal or state bankruptcy or insolvency law, or has admitted in
writing its inability to pay its debts as they become due or made an assignment
for the benefit of creditors, or has petitioned for the appointment of or has
had appointed a receiver, trustee or custodian for any of its property, in any
case that would have a material adverse effect on the business or operations of
the

 

8

--------------------------------------------------------------------------------


 

Property; (viii) to the Seller’s actual knowledge, none of its tenants has
requested in writing a modification of its Lease, or a release of its
obligations under its Lease in any material respect or has given written notice
terminating its Lease, or has been released of its obligations thereunder in any
material respect prior to the normal expiration of the term thereof, in any case
that would have a material adverse effect on the on-going business or operations
of the Property; (ix) to the Seller’s actual knowledge, except as set forth in
the Leases, no guarantor has been released or discharged, voluntarily or
involuntarily, or by operation of law, from any obligation under or in
connection with any of its Leases or any transaction related thereto; and (x)
all brokerage commissions currently due and payable with respect to each of its
Leases have been paid.  To the Seller’s actual knowledge, the other information
set forth in the Rent Roll is true, correct and complete in all material
respects.

 

6.6                                 Agreements, Etc.  Other than the Leases, the
Seller has not entered into any contract or agreement with respect to the
Property which will be binding on the Purchaser after the Closing other than
contracts and agreements being assumed by the Purchaser or which are terminable
upon thirty (30) days notice without payment of premium or penalty.

 

6.7                                 Not a Foreign Person.  The Seller is not a
“foreign person” within the meaning of Section 1445 of the United States Revenue
Code of 1986, as amended, and the regulations promulgated thereunder.

 

The representations and warranties made in this Agreement by the Seller shall be
continuing and shall be deemed remade by the Seller as of the Closing Date, with
the same force and effect as if made on, and as of, such date.  All
representations and warranties made in this Agreement by the Seller shall
survive the Closing for a period of one (1) year, and upon expiration shall be
of no further force or effect except to the extent that with respect to any
particular alleged breach, the Purchaser gives the Seller written notice prior
to the expiration of said one (1) year period of such alleged breach with
reasonable detail as to the nature of such breach.

 

Except as otherwise expressly provided in this Agreement or in any documents to
be delivered to the Purchaser at the Closing, the Seller has not made, and the
Purchaser has not relied on, any information, promise, representation or
warranty, express or implied, regarding the Property, whether made by the
Seller, on the Seller’s behalf or otherwise, including, without

 

9

--------------------------------------------------------------------------------


 

limitation, the physical condition of the Property, the financial condition of
the tenants under the Leases, title to or the boundaries of the Property, pest
control matters, soil conditions, the presence, existence or absence of
hazardous wastes, toxic substances or other environmental matters, compliance
with building, health, safety, land use and zoning laws, regulations and orders,
structural and other engineering characteristics, traffic patterns, market data,
economic conditions or projections, and any other information pertaining to the
Property or the market and physical environments in which they are located.  The
Purchaser acknowledges that (i) the Purchaser has entered into this Agreement
with the intention of relying upon its own investigation or that of third
parties with respect to the physical, environmental, economic and legal
condition of the Property and (ii) the Purchaser is not relying upon any
statements, representations or warranties of any kind, other than those
specifically set forth in this Agreement or in any document to be delivered to
the Purchaser at the Closing, made (or purported to be made) by the Seller or
anyone acting or claiming to act on the Seller’s behalf.  The Purchaser has
inspected the Property and is fully familiar with the physical condition thereof
and shall purchase the Property in its “as is”, “where is” and “with all faults”
condition on the Closing Date.  Notwithstanding anything to the contrary
contained herein, in the event that any party hereto has actual knowledge of the
default of any other party (a “Known Default”), but nonetheless elects to
consummate the transactions contemplated hereby and proceeds to Closing, then
the rights and remedies of such non-defaulting party shall be waived with
respect to such Known Default upon the Closing and the defaulting party shall
have no liability with respect thereto.

 

SECTION 7.                                                    REPRESENTATIONS
AND WARRANTIES OF PURCHASER.

 

To induce the Seller to enter into this Agreement, the Purchaser represents and
warrants to the Seller as follows:

 

7.1                                 Status and Authority of the Purchaser.  The
Purchaser is duly organized, validly existing and in good standing under the
laws of its state of organization or formation, and has all requisite power and
authority under its charter documents to enter into and perform its obligations
under this Agreement and to consummate the transactions contemplated hereby.

 

7.2                                 Action of the Purchaser.  The Purchaser has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement, and upon the execution and delivery of any document to be
delivered by the Purchaser on or

 

10

--------------------------------------------------------------------------------


 

prior to the Closing Date, this Agreement and such document shall constitute the
valid and binding obligation and agreement of the Purchaser, enforceable against
the Purchaser in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws of
general application affecting the rights and remedies of creditors.

 

7.3                                 No Violations of Agreements.  Neither the
execution, delivery or performance of this Agreement by the Purchaser, nor
compliance with the terms and provisions hereof, will result in any breach of
the terms, conditions or provisions of, or conflict with or constitute a default
under, or result in the creation of any lien, charge or encumbrance upon any
property or assets of the Purchaser pursuant to the terms of any indenture,
mortgage, deed of trust, note, evidence of indebtedness or any other agreement
or instrument by which the Purchaser is bound.

 

7.4                                 Litigation.  The Purchaser has received no
written notice that any investigation, action or proceeding is pending or
threatened which questions the validity of this Agreement or any action taken or
to be taken pursuant hereto.

 

The representations and warranties made in this Agreement by the Purchaser shall
be continuing and shall be deemed remade by the Purchaser as of the Closing Date
with the same force and effect as if made on, and as of, such date.  All
representations and warranties made in this Agreement by the Purchaser shall
survive the Closing for a period of one (1) year, and upon expiration shall be
of no further force or effect except to the extent that with respect to any
particular alleged breach, the Seller gives the Purchaser written notice prior
to the expiration of said one (1) year period of such alleged breach with
reasonable detail as to the nature of such breach.

 

SECTION 8.                                                    COVENANTS OF THE
SELLER.

 

The Seller hereby covenants with the Purchaser between the date of this
Agreement and the Closing Date as follows:

 

8.1                                 Approval of Agreements.  Not to enter into,
modify, amend or terminate any Lease or any other material agreement with
respect to the Property, which would encumber or be binding upon the Property
from and after the Closing Date, without in each instance obtaining the prior
written consent of the Purchaser.

 

11

--------------------------------------------------------------------------------


 

8.2                                 Operation of Property.  To continue to
operate the Property consistent with past practices.

 

8.3                                 Compliance with Laws, Etc.  To comply in all
material respects with (i) all laws, regulations and other requirements from
time to time applicable of every governmental body having jurisdiction of the
Property, or the use or occupancy thereof, and (ii) all material terms,
covenants and conditions of all agreements affecting the Property.

 

8.4                                 Compliance with Agreements.  To comply with
each and every material term, covenant and condition contained in the Leases and
any other material document or agreement affecting the Property and to monitor
compliance thereunder consistent with past practices.

 

8.5                                 Notice of Material Changes or Untrue
Representations.  Upon learning of any material change in any condition with
respect to the Property or of any event or circumstance which makes any
representation or warranty of the Seller to the Purchaser under this Agreement
untrue or misleading, promptly to notify the Purchaser thereof.

 

8.6                                 Insurance.  To maintain, or cause to be
maintained, all existing property insurance relating to the Property.

 

SECTION 9.                                                    APPORTIONMENTS.

 

9.1                                 Real Property Apportionments.  (a)  The
following items shall be apportioned at the Closing as of the close of business
on the day immediately preceding the Closing Date:

 

(i)                                                       annual rents,
operating costs, taxes and other fixed charges payable under the Leases;

 

(ii)                                                    percentage rents and
other unfixed charges payable under the Leases;

 

(iii)                                                 fuel, electric, water and
other utility costs;

 

(iv)                                                municipal assessments and
governmental license and permit fees;

 

(v)                                                   Real estate taxes and
assessments other than special assessments, based on the rates and assessed
valuation applicable in the fiscal year for which assessed;

 

(vi)                                                Water rates and charges;

 

12

--------------------------------------------------------------------------------


 

(vii)                                             Sewer and vault taxes and
rents; and

 

(viii)                                          all other items of income and
expense normally apportioned in sales of property in similar situations in the
jurisdiction where the Property is located.

 

If any of the foregoing cannot be apportioned at the Closing because of the
unavailability of the amounts which are to be apportioned, such items shall be
apportioned on the basis of a good faith estimate by the parties and reconciled
as soon as practicable after the Closing Date but, in any event, no later than
one (1) year after the Closing Date.

 

(b)                         If there are water, gas or electric meters located
at the Property, the Seller shall obtain readings thereof to a date not more
than thirty (30) days prior to the Closing Date and the unfixed water rates and
charges, sewer taxes and rents and gas and electricity charges, if any, based
thereon for the intervening time shall be apportioned on the basis of such last
readings.  If such readings are not obtainable by the Closing Date, then, at the
Closing, any water rates and charges, sewer taxes and rents and gas and
electricity charges which are based on such readings shall be prorated based
upon the per diem charges obtained by using the most recent period for which
such readings shall then be available.  Upon the taking of subsequent actual
readings, the apportionment of such charges shall be recalculated and the Seller
or the Purchaser, as the case may be, promptly shall make a payment to the other
based upon such recalculations.  The parties agree to make such final
recalculations within sixty (60) days after the Closing Date.

 

(c)                          If any refunds of real property taxes or
assessments, water rates and charges or sewer taxes and rents shall be made
after the Closing, the same shall be held in trust by the Seller or the
Purchaser, as the case may be, and shall first be applied to the unreimbursed
costs incurred in obtaining the same, then to any required refunds to tenants
under the Leases, and the balance, if any, shall be paid to the Seller (for the
period prior to the Closing Date) and to the Purchaser (for the period
commencing with the Closing Date).

 

(d)                         If, on the Closing Date, the Property shall be or
shall have been affected by any special or general assessment or assessments or
real property taxes payable in

 

13

--------------------------------------------------------------------------------


 

a lump sum or which are or may become payable in installments of which the first
installment is then a charge or lien and has become payable, the Seller shall
pay or cause to be paid at the Closing the unpaid installments of such
assessments due and as of the Closing Date.

 

(e)                          No insurance policies of the Seller are to be
transferred to the Purchaser, and no apportionment of the premiums therefor
shall be made.

 

(f)                            At the Closing, the Seller shall transfer to the
Purchaser the amount of all unapplied security deposits held pursuant to the
terms of the Leases.

 

(g)                          Brokerage commissions, tenant improvement expenses
and other amounts payable by the Seller as landlord under Leases entered into by
the Seller after the date hereof, or in connection with the renewal or extension
of any existing Lease, shall be allocated between the Seller and the Purchaser
at Closing based upon their respective periods of ownership (calculated on a
straight-line basis over the initial term or extension or renewal period, as
applicable), and the Purchaser shall reimburse the Seller at the Closing for all
amounts so allocated to the Purchaser and paid by the Seller prior to the
Closing.  The Purchaser shall receive a credit at Closing for all unpaid
brokerage commissions, tenant improvement expenses and other amounts payable by
the Seller as landlord under any such new Lease, renewal or extension that are
allocated to the Seller in accordance with the terms hereof.

 

(h)                         Amounts payable after the date hereof on account of
capital expenditures under the 2011 capital expenditure budget previously
prepared by the Seller (the “CapEx Budget”) (including, without limitation,
budgeted items for “building improvements” and “development and redevelopment”),
shall be allocated between the Seller and the Purchaser at Closing based upon
their respective periods of ownership (on a straight line basis), and the
Purchaser shall reimburse the Seller at the Closing for all amounts so allocated
to the Purchaser and paid by the Seller prior to the Closing.  The Purchaser
shall receive a credit at Closing for all unpaid amounts payable on account of
capital expenditures under the CapEx Budget allocated to the Seller in
accordance with the terms hereof.

 

(i)                             If a net amount is owed by the Seller to the
Purchaser pursuant to this Section 9.1, such amount shall

 

14

--------------------------------------------------------------------------------


 

be credited against the Purchase Price.  If a net amount is owed by the
Purchaser to the Seller pursuant to this Section 9.1, such amount shall be added
to the Purchase Price paid to the Seller.

 

(j)                             If, on the Closing Date, there are past due
rents with respect to any Lease, amounts received by the Purchaser with respect
to such Lease after the Closing Date shall be applied, first, to rents due or to
become due during the calendar month in which the Closing occurs, and then, to
all other rents due or past due in inverse order to the order in which they
became due (i.e., first to arrearages most recently occurring, then to older
arrearages).  Any such past due rents received by the Purchaser, once applied in
the foregoing order of priority, to the extent applicable to the period prior to
the Closing Date, shall be paid by the Purchaser to the Seller.  In no event
shall the Seller have any right to take any action to collect any past due rents
or other amounts following the Closing; provided, however, the Purchaser shall
use commercially reasonable efforts to collect such past due rents and other
amounts, except that the Purchaser shall have no obligation to institute any
legal action or proceeding or otherwise enforce any of its rights and remedies
under any Lease in connection with such commercially reasonable efforts.

 

The provisions of this Section 9.1 shall survive the Closing.

 

9.2                                 Closing Costs.

 

(a)                          The Purchaser shall pay (i) the costs of closing
and diligence in connection with the transactions contemplated hereby
(including, without limitation, all premiums, charges and fees of the Title
Company in connection with the title examination and insurance policies to be
obtained by the Purchaser, including affirmative endorsements), (ii) fifty
percent (50%) of all documentary, stamp, sales, intangible and other transfer
taxes and fees incurred in connection with the transactions contemplated by this
Agreement, and (iii) fifty percent (50%) of all state, city, county, municipal
and other governmental recording and filing fees and charges.

 

(b)                         The Seller shall pay (i) fifty percent (50%) of all
documentary, stamp, sales, intangible and other transfer taxes and fees incurred
in connection with the

 

15

--------------------------------------------------------------------------------


 

transactions contemplated by this Agreement, and (ii) fifty percent (50%) of all
state, city, county, municipal and other governmental recording and filing fees
and charges.

 

(c)                          Except as otherwise set forth in this Section 9.2,
each party shall pay the fees and expenses of its attorneys and other
consultants.

 

SECTION 10.                                             DAMAGE TO OR
CONDEMNATION OF PROPERTY.

 

10.1                                   Casualty.  If, prior to the Closing, the
Property is materially destroyed or damaged by fire or other casualty, the
Seller shall promptly notify the Purchaser of such fact.  In such event, the
Purchaser shall have the right to terminate this Agreement by giving notice to
the Seller not later than ten (10) days after the giving of the Seller’s notice
(and, if necessary, the Closing Date shall be extended until one day after the
expiration of such ten-day period).  If the Purchaser elects to terminate this
Agreement as aforesaid, this Agreement shall terminate and be of no further
force and effect and no party shall have any liability to the other hereunder. 
If less than a material part of the Property shall be affected by fire or other
casualty or if the Purchaser shall not elect to terminate this Agreement as
aforesaid, there shall be no abatement of the Purchase Price and the Seller
shall assign to the Purchaser at the Closing the rights of the Seller to the
proceeds, if any, under the Seller’s insurance policies covering the Property
with respect to such damage or destruction and there shall be credited against
the Purchase Price the amount of any deductible, any proceeds previously
received by Seller on account thereof and any deficiency in proceeds.

 

10.2                                   Condemnation.  If, prior to the Closing,
a material part of the Property (including access or parking thereto), is taken
by eminent domain (or is the subject of a pending taking which has not yet been
consummated), the Seller shall notify the Purchaser of such fact promptly after
obtaining knowledge thereof and the Purchaser shall have the right to terminate
this Agreement by giving notice to the Seller not later than ten (10) days after
the giving of the Seller’s notice (and, if necessary, the Closing Date shall be
extended until one day after the expiration of such ten-day period).  If the
Purchaser elects to terminate this Agreement as aforesaid, this Agreement shall
terminate and be of no further force and effect and no party shall have any
liability to the other hereunder.  If less than a material part of the Property
shall be affected or if the Purchaser shall not elect to terminate this
Agreement as aforesaid, the sale of the Property shall be consummated as

 

16

--------------------------------------------------------------------------------


 

herein provided without any adjustment to the Purchase Price (except to the
extent of any condemnation award received by the Seller prior to the Closing)
and the Seller shall assign to the Purchaser at the Closing all of the Seller’s
right, title and interest in and to all awards, if any, for the taking, and the
Purchaser shall be entitled to receive and keep all awards for the taking of the
Property or portion thereof.

 

10.3                                   Survival.  The parties’ obligations, if
any, under this Section 10 shall survive the Closing.

 

SECTION 11.                                             DEFAULT.

 

11.1                                   Default by the Seller.  If the
transaction herein contemplated fails to close as a result of the default of the
Seller hereunder, or the Seller having made any representation or warranty
herein which shall be untrue or misleading in any material respect, or the
Seller having failed to perform any of the material covenants and agreements
contained herein to be performed by the Seller, the Purchaser may, as its sole
remedy, either (x) terminate this Agreement (in which case, the Seller shall
reimburse the Purchaser for all of the fees, charges, disbursements and expenses
of the Purchaser’s attorneys), or (y) pursue a suit for specific performance.

 

11.2                                   Default by the Purchaser.  If the
transaction herein contemplated fails to close as a result of the default of the
Purchaser hereunder, or the Purchaser having made any representation or warranty
herein which shall be untrue or misleading in any material respect, or the
Purchaser having failed to perform any of the covenants and agreements contained
herein to be performed by it, the Seller may terminate this Agreement (in which
case, the Purchaser shall reimburse the Seller for all of the fees, charges,
disbursements and expenses of the Seller’s attorneys).

 

SECTION 12.                                             MISCELLANEOUS.

 

12.1                                   Allocation of Liability.  It is expressly
understood and agreed that the Seller shall be liable to third parties for any
and all obligations, claims, losses, damages, liabilities, and expenses to the
extent arising out of events, contractual obligations, acts, or omissions of the
Seller that occurred in connection with the ownership or operation of the
Property during the period in which the Seller owned the Property prior to the
Closing and the Purchaser shall be liable to third parties for any and all
obligations, claims, losses, damages, liabilities and expenses to the extent
arising out of events,

 

17

--------------------------------------------------------------------------------


 

contractual obligations, acts, or omissions of the Purchaser that occur in
connection with the ownership or operation of the Property during the period in
which the Purchaser owns the Property after the Closing.  The provisions of this
Section 12.1 shall survive the Closing.

 

12.2                                   Brokers.  Each of the parties hereto
represents to the other parties that it dealt with no broker, finder or like
agent in connection with this Agreement or the transactions contemplated
hereby.  Each party shall indemnify and hold harmless the other party and its
respective legal representatives, heirs, successors and assigns from and against
any loss, liability or expense, including reasonable attorneys’ fees, charges
and disbursements arising out of any claim or claims for commissions or other
compensation for bringing about this Agreement or the transactions contemplated
hereby made by any other broker, finder or like agent, if such claim or claims
are based in whole or in part on dealings with the indemnifying party.  The
provisions of this Section 12.2 shall survive the Closing.

 

12.3                                   Publicity.  The parties agree that,
except as otherwise required by law or the rules of the national securities
exchange upon which the applicable party’s shares are listed for trading, and
except for the exercise of any remedy hereunder, no party shall, with respect to
this Agreement and the transactions contemplated hereby, contact or conduct
negotiations with public officials, make any public pronouncements, issue press
releases or otherwise furnish information regarding this Agreement or the
transactions contemplated to any third party without the consent of the other
party, which consent shall not be unreasonably withheld, conditioned or delayed.

 

12.4                                   Notices.  (a)  Any and all notices,
demands, consents, approvals, offers, elections and other communications
required or permitted under this Agreement shall be deemed adequately given if
in writing and the same shall be delivered either in hand, by telecopier with
confirmed receipt, or by mail or Federal Express or similar expedited commercial
carrier, addressed to the recipient of the notice, postpaid and registered or
certified with return receipt requested (if by mail), or with all freight
charges prepaid (if by Federal Express or similar carrier).

 

(b)                         All notices required or permitted to be sent
hereunder shall be deemed to have been given for all purposes of this Agreement
upon the date of acknowledged

 

18

--------------------------------------------------------------------------------


 

receipt, in the case of a notice by telecopier, and, in all other cases, upon
the date of receipt or refusal, except that whenever under this Agreement a
notice is either received on a day which is not a Business Day or is required to
be delivered on or before a specific day which is not a Business Day, the day of
receipt or required delivery shall automatically be extended to the next
Business Day.

 

(c)                          All such notices shall be addressed,

 

if to the Seller, to:

 

c/o CommonWealth REIT
Two Newton Place
255 Washington Street, Suite 300
Newton, Massachusetts 02458-1632
Attn:  Mr. John C. Popeo
Telecopier No. (617) 928-1305

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue, 34th Floor
Los Angeles, California 90071
Attn:  Meryl K. Chae, Esq.
Telecopier No. (213) 621-5035

 

if to the Purchaser, to:

 

Senior Housing Properties Trust
Two Newton Place
255 Washington Street, Suite 300
Newton, Massachusetts 02458-1632
Attn:  Mr. David J. Hegarty
Telecopier No. (617) 796-8349

 

with a copy to:

 

Sullivan & Worcester LLP
One Post Office Square
Boston, Massachusetts 02109
Attn:  Nancy S. Grodberg, Esq.
Telecopier No. (617) 338-2880

 

(d)                         By notice given as herein provided, the parties
hereto and their respective successors and assigns shall have the right from
time to time and at any time during the

 

19

--------------------------------------------------------------------------------


 

term of this Agreement to change their respective addresses effective upon
receipt by the other parties of such notice and each shall have the right to
specify as its address any other address within the United States of America.

 

12.5                                   Waivers, Etc.  Subject to the terms of
the last paragraph of Section 6, any waiver of any term or condition of this
Agreement, or of the breach of any covenant, representation or warranty
contained herein, in any one instance, shall not operate as or be deemed to be
or construed as a further or continuing waiver of any other breach of such term,
condition, covenant, representation or warranty or any other term, condition,
covenant, representation or warranty, nor shall any failure at any time or times
to enforce or require performance of any provision hereof operate as a waiver of
or affect in any manner such party’s right at a later time to enforce or require
performance of such provision or any other provision hereof.  This Agreement may
not be amended, nor shall any waiver, change, modification, consent or discharge
be effected, except by an instrument in writing executed by or on behalf of the
party against whom enforcement of any amendment, waiver, change, modification,
consent or discharge is sought.

 

12.6                                   Assignment; Successors and Assigns. 
Subject to Section 12.14, this Agreement and all rights and obligations
hereunder shall not be assignable, directly or indirectly, by any party without
the written consent of the other, except that the Purchaser may assign this
Agreement to any entity wholly owned, directly or indirectly, by the Purchaser;
provided, however, that, in the event this Agreement shall be assigned to any
one or more entities wholly owned, directly or indirectly, by the Purchaser, the
Purchaser named herein shall remain liable for the obligations of the
“Purchaser” hereunder.  This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective legal representatives,
successors and permitted assigns.  This Agreement is not intended and shall not
be construed to create any rights in or to be enforceable in any part by any
other persons.

 

12.7                                   Severability.  If any provision of this
Agreement shall be held or deemed to be, or shall in fact be, invalid,
inoperative or unenforceable as applied to any particular case in any
jurisdiction or jurisdictions, or in all jurisdictions or in all cases, because
of the conflict of any provision with any constitution or statute or rule of
public policy or for any other reason, such circumstance shall not have the
effect of rendering the provision or provisions in question invalid,

 

20

--------------------------------------------------------------------------------


 

inoperative or unenforceable in any other jurisdiction or in any other case or
circumstance or of rendering any other provision or provisions herein contained
invalid, inoperative or unenforceable to the extent that such other provisions
are not themselves actually in conflict with such constitution, statute or rule
of public policy, but this Agreement shall be reformed and construed in any such
jurisdiction or case as if such invalid, inoperative or unenforceable provision
had never been contained herein and such provision reformed so that it would be
valid, operative and enforceable to the maximum extent permitted in such
jurisdiction or in such case.

 

12.8                                   Counterparts Complete Agreement, Etc. 
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.  This Agreement constitutes the entire agreement of the parties
hereto with respect to the subject matter hereof and shall supersede and take
the place of any other instruments purporting to be an agreement of the parties
hereto relating to the subject matter hereof.

 

12.9                                   Performance on Business Days.  In the
event the date on which performance or payment of any obligation of a party
required hereunder is other than a Business Day, the time for payment or
performance shall automatically be extended to the first Business Day following
such date.

 

12.10                             Section and Other Headings.  The headings
contained in this Agreement are for reference purposes only and shall not in any
way affect the meaning or interpretation of this Agreement.

 

12.11                             Time of Essence.  Time shall be of the essence
with respect to the performance of each and every covenant and obligation, and
the giving of all notices, under this Agreement.

 

12.12                             Governing Law.  This Agreement shall be
interpreted, construed, applied and enforced in accordance with the laws of The
Commonwealth of Massachusetts.

 

12.13                             Arbitration.

 

(a)                          Any disputes, claims or controversies between the
Seller and the Purchaser (i) arising out of or relating to this Agreement, or
(ii) brought by or on behalf of any shareholder of the Seller or the Purchaser
(which, for purposes of this Section 12.13, shall mean any shareholder of record
or any beneficial owner of shares of the Seller

 

21

--------------------------------------------------------------------------------


 

or the Purchaser, or any former shareholder of record or beneficial owner of
shares of the Seller or the Purchaser), either on his, her or its own behalf, on
behalf of the Seller or the Purchaser or on behalf of any series or class of
shares of the Seller or the Purchaser or shareholders of the Seller or the
Purchaser against the Seller or the Purchaser or any trustee, director, officer,
manager (including Reit Management & Research LLC or its successor), agent or
employee of the Seller or the Purchaser, including disputes, claims or
controversies relating to the meaning, interpretation, effect, validity,
performance or enforcement of this Agreement, including this arbitration
agreement, the declaration of trust, limited liability company agreement,
partnership agreement or analogous governing instruments, as applicable, of the
Purchaser or the Seller, or the bylaws of the Purchaser or the Seller (all of
which are referred to as “Disputes”), or relating in any way to such a Dispute
or Disputes, shall on the demand of any party to such Dispute be resolved
through binding and final arbitration in accordance with the Commercial
Arbitration Rules (the “Rules”) of the American Arbitration Association (“AAA”)
then in effect, except as those Rules may be modified in this Section 12.13. 
For the avoidance of doubt, and not as a limitation, Disputes are intended to
include derivative actions against trustees, directors, officers or managers of
the Seller or the Purchaser and class actions by a shareholder against those
individuals or entities and the Seller or the Purchaser.  For the avoidance of
doubt, a Dispute shall include a Dispute made derivatively on behalf of one
party against another party.

 

(b)                         There shall be three arbitrators.  If there are only
two parties to the Dispute (with, for purposes of this Section 12.13, any and
all parties involved in the Dispute and owned by the same ultimate parent entity
treated as one party), each party shall select one arbitrator within 15 days
after receipt of a demand for arbitration.  Each party shall be entitled to
appoint as its party appointed arbitrator an affiliated or interested person of
such party.  If there are more than two parties to the Dispute, all claimants,
on the one hand, and all respondents, on the other hand, shall each select, by
the vote of a majority of the claimants or the respondents, as the case may be,
one arbitrator within 15 days after receipt of a demand for arbitration.  The
respondents, on the one hand, and the claimants, on the other hand, shall each
be entitled to

 

22

--------------------------------------------------------------------------------


 

appoint as its party appointed arbitrator an affiliated or interested person of
such party.  If either a claimant (or all claimants) or a respondent (or all
respondents) fails to timely select an arbitrator then the party (or parties)
who has selected an arbitrator may request the AAA to provide a list of three
proposed arbitrators in accordance with the Rules (each of whom shall be
neutral, impartial and unaffiliated with any party) and the party (or parties)
that failed to timely appoint an arbitrator shall have ten days from the date
the AAA provides such list to select one of the three arbitrators proposed by
AAA.  If such party (or parties) fails to select such arbitrator by such time,
the party (or parties) who has appointed the first arbitrator shall then have
ten days to select one of the three arbitrators proposed by AAA to be the second
arbitrator; and, if he/they should fail to select such arbitrator by such time,
the AAA shall select, within 15 days thereafter, one of the three arbitrators it
had proposed as the second arbitrator.  The two arbitrators so appointed shall
jointly appoint the third and presiding arbitrator (who shall be neutral,
impartial and unaffiliated with any party) within 15 days of the appointment of
the second arbitrator.  If the third arbitrator has not been appointed within
the time limit specified herein, then the AAA shall provide a list of proposed
arbitrators in accordance with the Rules, and the arbitrator shall be appointed
by the AAA in accordance with a listing, striking and ranking procedure, with
each party having a limited number of strikes, excluding strikes for cause.

 

(c)                          The place of arbitration shall be Boston,
Massachusetts unless otherwise agreed by the parties.

 

(d)                         There shall be only limited documentary discovery of
documents directly related to the issues in dispute, as may be ordered by the
arbitrators.

 

(e)                          In rendering an award or decision (the “Award”),
the arbitrators shall be required to follow the laws of the Commonwealth of
Massachusetts.  Any arbitration proceedings or Award rendered hereunder and the
validity, effect and interpretation of this arbitration agreement shall be
governed by the Federal Arbitration Act, 9 U.S.C. §1 et seq.  The Award shall be
in writing and may, but shall not be required to, briefly state the findings of
fact and conclusions of law on which it is based.

 

23

--------------------------------------------------------------------------------


 

(f)                            Except to the extent expressly provided by
Section 12.2 or as otherwise agreed by the parties, each party involved in a
Dispute shall bear its own costs and expenses (including attorneys’ fees), and
the arbitrators shall not render an award that would include shifting of any
such costs or expenses (including attorneys’ fees) or, in a derivative case or
class action, award any portion of the Seller’s or the Purchaser’s award to the
claimant or the claimant’s attorneys.  Except to the extent expressly provided
by Section 12.2 or as otherwise agreed by the parties, each party (or, if there
are more than two parties to the Dispute, all claimants, on the one hand, and
all respondents, on the other hand, respectively) shall bear the costs and
expenses of its (or their) selected arbitrator and the parties (or, if there are
more than two parties to the Dispute, all claimants, on the one hand, and all
respondents, on the other hand) shall equally bear the costs and expenses of the
third appointed arbitrator.

 

(g)                         An Award shall be final and binding upon the parties
thereto and shall be the sole and exclusive remedy between such parties relating
to the Dispute, including any claims, counterclaims, issues or accounting
presented to the arbitrators.  Judgment upon the Award may be entered in any
court having jurisdiction.  To the fullest extent permitted by law, no
application or appeal to any court of competent jurisdiction may be made in
connection with any question of law arising in the course of arbitration or with
respect to any award made except for actions relating to enforcement of this
agreement to arbitrate or any arbitral award issued hereunder and except for
actions seeking interim or other provisional relief in aid of arbitration
proceedings in any court of competent jurisdiction.

 

(h)                         Any monetary award shall be made and payable in U.S.
dollars free of any tax, deduction or offset.  Each party against which the
Award assesses a monetary obligation shall pay that obligation on or before the
30th day following the date of the Award or such other date as the Award may
provide.

 

(i)                             This Section 12.13 is intended to benefit and be
enforceable by the shareholders, trustees, directors, officers, managers
(including Reit Management & Research LLC or its successor), agents or employees
of any party and the parties and shall be binding on the shareholders of any
party and the parties, as applicable, and shall be in

 

24

--------------------------------------------------------------------------------


 

addition to, and not in substitution for, any other rights to indemnification or
contribution that such individuals or entities may have by contract or
otherwise.

 

12.14                             Like Kind Exchange.  At either party’s
request, the non-requesting party will take all actions reasonably requested by
the requesting party in order to effectuate all or any part of the transactions
contemplated by this Agreement as a forward or reverse like-kind exchange for
the benefit of the requesting party in accordance with Section 1031 of the
Internal Revenue Code and, in the case of a reverse exchange, Rev. Proc.
2000-37, including executing an instrument acknowledging and consenting to any
assignment by the requesting party of its rights hereunder to a qualified
intermediary or an exchange accommodation titleholder.  In furtherance of the
foregoing and notwithstanding anything contained in this Agreement to the
contrary, the requesting party may assign its rights under this Agreement to a
“qualified intermediary” or an “exchange accommodation titleholder” in order to
facilitate, at no cost or expense to the other, a forward or reverse like-kind
exchange under Section 1031 of the Internal Revenue Code; provided, however,
that such assignment will not relieve the requesting party of any of its
obligations hereunder.  The non-requesting party will also agree to issue all
closing documents, including the deed or other operative conveyance instrument,
to the applicable qualified intermediary or exchange accommodation titleholder
if so directed by the requesting party prior to Closing.  Notwithstanding the
foregoing, in no event shall the non-requesting party incur or be subject to any
liability that is not otherwise provided for in this Agreement.

 

12.15                             Recording.  This Agreement may not be recorded
without the prior written consent of both parties.

 

12.16                             Non-liability of Trustees of Purchaser.  The
Amended and Restated Declaration of Trust establishing Senior Housing Properties
Trust, dated September 20, 1999, as amended and supplemented, as filed with the
State Department Of Assessments and Taxation of Maryland, provides that no
trustee, officer, shareholder, employee or agent of Senior Housing Properties
Trust shall be held to any personal liability, jointly or severally, for any
obligation of, or claim against, Senior Housing Properties Trust.  All persons
dealing with Senior Housing Properties Trust in any way shall look only to the
assets of Senior Housing Properties Trust for the payment of any sum or the
performance of any obligation.

 

25

--------------------------------------------------------------------------------


 

12.17                             Waiver and Further Assurances.  The Purchaser
hereby acknowledges that it is a sophisticated purchaser of real properties and
that it is aware of all disclosures the Seller is or may be required to provide
to the Purchaser in connection with the transactions contemplated hereby
pursuant to any law, rule or regulation (including those of Massachusetts and
those of the state in which the Property is located).  The Purchaser hereby
acknowledges that, prior to the execution of this Agreement, the Purchaser has
had access to all information necessary to acquire the Property and the
Purchaser acknowledges that the Seller has fully and completely fulfilled any
and all disclosure obligations with respect thereto.  The Purchaser hereby fully
and completely discharges the Seller from any further disclosure obligations
whatsoever relating to the Property.  In addition to the actions recited herein
and contemplated to be performed, executed, and/or delivered by the Seller and
the Purchaser, the Seller and the Purchaser agree to perform, execute and/or
deliver or cause to be performed, executed and/or delivered at the Closing or
after the Closing any and all such further acts, instruments, deeds and
assurances as may be reasonably required to establish, confirm or otherwise
evidence the Seller’s satisfaction of any disclosure obligations or to otherwise
consummate the transactions contemplated hereby.

 

[Signature page follows.]

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as a
sealed instrument as of the date first above written.

 

 

SELLER:

 

 

 

HUB MID-WEST LLC, a Maryland limited liability company

 

 

 

By:

/s/ John C. Popeo

 

Name:

John C. Popeo

 

Its:

Treasurer

 

 

 

 

 

PURCHASER:

 

 

 

SENIOR HOUSING PROPERTIES TRUST, a Maryland real estate investment trust

 

 

 

By:

/s/ David J. Hegarty

 

Name:

David J. Hegarty

 

Its:

President

 

27

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Land

 

[See attached legal description.]

 

--------------------------------------------------------------------------------


[g268321ku07i001.jpg]

1615 LAKESIDE STREET WAUKEGAN, IL LEGAL DESCRIPTION Lakeside II, Waukegan,
Illinois: PARCEL 1: LOTS 57 THROUGH 64, BOTH INCLUSIVE, IN AMHURST LAKE BUSINESS
PARK PHASE ONE, BEING A SUBDIVISION OF PARTS OF THE SOUTHWEST 1/4 OF SECTION 31,
TOWNSHIP 45 NORTH, RANGE 12, THE SOUTHEAST 1/4 OF SECTION 36, TOWNSHIP 45 NORTH,
RANGE 11, THE NORTHEAST 1/4. OF SECTION 1, TOWNSHIP 44 NORTH, RANGE 11 AND THE
NORTHWEST 1/4 OF SECTION 6 TOWNSHIP 44 NORTH, RANGE 12, EAST OF THE THIRD
PRINCIPAL MERIDIAN, ACCORDING TO THE PLAT THEREOF RECORDED SEPTEMBER 7, 1989 AS
DOCUMENT 2828136 AND CORRECTED BY CERTIFICATE OF CORRECTION RECORDED OCTOBER
3,1989 AS DOCUMENT 2837031, IN LAKE COUNTY, ILLINOIS. PARCEL 1A: EASEMENT FOR
THE BENEFIT OF PARCEL 1 FOR INGRESS AND EGRESS AS GRANTED BY INSTRUMENT DATED
JANUARY 30, 1998 AND RECORDED FEBRUARY 24, 1998 AS DOCUMENT 4091410, IN LAKE
COUNTY, ILLINOIS. P.I.N.s: 07-36-403-034 (Part of Lot 57) 08-31-302-012 (Par of
Lot 57) 07-36-403-035 (Part of Lot 58) 08-31-302-013 (Part of Lot 58) 07-3 6-403
-036 (Part of Lot 59) 08-31-302-014 (Part of Lot 59) 07-36-403-037 (Part of Lot
60) 08-31-302-015 (Part of Lot 60) 07-36-403-038 (Part of Lot 61) 08-31-302-016
(Part of Lot 61) 07-36-403-039 (Part of Lot 62) 08-31-302-017 (Part of Lot 62)
07-36-403-040 (Part of Lot 63) 08-31-302-018 (Part of Lot 63) 07-36-403-041 (Pan
of Lot 64) 08-31-302-019 (Part of Lot 64) ii

 


 

SCHEDULE B

 

Rent Roll

 

[See attached copy.]

 

INDEX

Lease

 

1.                                       Lease Agreement, dated August 20, 1999,
by and between Amli Commercial Properties Limited Partnership (“Landlord”) and
Abbott Laboratories (“Tenant”).

 

2.                                       First Amendment to Lease, dated January
20, 2000, by and between Amli Commercial Properties Limited Partnership
(“Landlord”) and Abbott Laboratories (“Tenant”).

 

3.                                       Second Amendment to Lease, dated
December 29, 2000, by and between Amli Commercial Properties Limited Partnership
(“Landlord”) and Abbott Laboratories (“Tenant”).

 

4.                                       Third Amendment to Lease, (Lakeside
Point II) and (Seventh Amendment to Lease (Lakeside Point I)) dated May 14,
2003, by and between The Prudential Insurance Company of America, successor in
interest to Amli Commercial Properties Limited Partnership (“Landlord”) and
Abbott Laboratories (“Tenant”).

 

5.                                       Fourth Amendment to Lease, dated
February 28, 2004, POI Lakeside Point Trust I, successor in interest to
Prudential Insurance Company of America (“Landlord”) and Abbott Laboratories
(“Tenant”).

 

6.                                       Fifth Amendment to Lease, dated April
22, 2008, by and between Hub Mid-West LLC, successor in interest to POI Lakeside
Point Trust I (“Landlord”) and Abbott Laboratories (“Tenant”).

 

7.                                       Sixth Amendment to Lease, dated
September 27, 2010, by and between Hub Mid-West LLC (“Landlord”) and Abbott
Laboratories (“Tenant”).

 

--------------------------------------------------------------------------------


 

SCHEDULE C

 

Form of Deed

 

--------------------------------------------------------------------------------


[g268321ku11i001.gif]

Document Prepared by: Louis S. Cohen DLA Piper Rudnick Gray Cary US LLP 203
North LaSalle Street Suite 1800 Chicago, IL 60601 Record and Return to : Richard
Gordet Ropes & Gray LLP One International Place Boston, MA 02110-2024 This space
reserved for Recorder’s use only. DEED POI-Lakeside Point Trust, a Maryland real
estate investment trust (“Grantor”), for and in consideration of the sum of TEN
AND NO/100 DOLLARS ($10.00) and other good and valuable consideration paid in
hand to Grantor by Hub Mid-West LLC, a Maryland limited liability company
(“Grantee”), the receipt and sufficiency of which is hereby acknowledged, has
GRANTED, BARGAINED, SOLD and CONVEYED, and by these presents does GRANT,
BARGAIN, SELL and CONVEY unto Grantee all of Grantor’s right, title and interest
in and to that certain parcel of land located Lake County, Illinois, and legally
described in Exhibit A attached hereto and Incorporated herein by this
reference, together with all buildings, improvements and fixtures located
thereon and owned by Grantor as of the date hereof and all rights, privileges
and appurtenances pertaining thereto including all of Grantor’s right, title and
.interest in and to all rights-of-way, open or proposed streets, alleys,
easements, strips or gores of land adjacent thereto (herein collectively called
the “Real Property”). This conveyance is made by Grantor and accepted by Grantee
subject to all covenants, conditions, restrictions, and other matters listed on
Exhibit B attached hereto and incorporated herein by this reference (the
“Permitted Exceptions”). TO HAVE AND TO HOLD the Real Property together with all
improvements located thereon all and singular the rights and appurtenances
thereto in anywise belonging, subject to the Permitted Exceptions, unto Grantee,
its legal representatives, successors and assigns, and Grantor does hereby bind
itself, its legal representatives, successors and assigns, to WARRANT and
FOREVER DEFEND all and singular the Real Property unto the Grantee, its legal
representatives, successors and assigns, against Grantor and every person
whomsoever lawfully claiming or to claim the same or any part thereof, by,
through or under Grantor, but not otherwise, subject to the Permitted
Exceptions. If any term or provision of this Deed or the application thereof to
any persons or circumstances shall, to any extent, be invalid or unenforceable,
the remainder of this Deed or the

 


[g268321ku11i002.gif]

application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable shall not be affected
thereby, and each term and provision of this Deed shall be valid and enforced to
the fullest extent permitted by law. [Signature page follows.]

 


[g268321ku11i003.gif]

IN WITNESS WHEREOF, this Deed has been executed by Grantor as of the 12 day of
December 2005 to be effective as of the 14 day of December, 2005. POI — LAKESIDE
POINT TRUST, a Maryland real estate investment trust By: Name: LAWRENCE J.
KRUEGER Title: Executive vice President

 


[g268321ku11i004.gif]

STATE OF Illinois § § COUNTY OF Cook § On December 12, 2005, before me, the
undersigned, a notary public in and for said State, personally appeared Lawrence
J. Krueger, as Executive Vice President of POI-Lakeside Point Trust, a Maryland
real estate investment trust, personally known to me (or proved to me on the
basis of satisfactory evidence) to be the person (s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies) and that, by
his/her/their signature(s) on the instrument, the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument. , Notary Public My
Commission Expires: 8/18/08 OFFICIAL SEAL PATRICIA B INDELLl NOTARY PUBLIC STATE
OF ILLINOIS MY COMMISSION EXPRESS: 08/18/08

 

 